Citation Nr: 1022137	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  08-09 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for erectile dysfunction, 
claimed as secondary to service-connected diabetes mellitus, 
type II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1968 to March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 Regional Office (RO) in 
St. Louis, Missouri rating decision, which denied the claim 
on appeal.


FINDING OF FACT

There is an approximate balance of positive and negative 
evidence as to whether the Veteran's current erectile 
dysfunction was caused or aggravated by his service-connected 
diabetes mellitus, type II.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, his erectile 
dysfunction was caused or aggravated by his service-connected 
diabetes mellitus, type II.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §  3.310(a) 
(2006); 38 C.F.R. §§ 3.159, 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist veterans 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  
In light of the favorable decision herein, the Board finds 
that any deficiencies in VA's duties to notify and to assist 
the Veteran are not prejudicial to him.  

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131 (West 2002).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2009). 

To establish a right to compensation for a present disability 
on a direct basis, a Veteran must show: (1) the existence of 
a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Davidson v. 
Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Any disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310 (2006).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either caused, or 
aggravated, by a service-connected disability.  38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  

The Board observes that the provisions of 38 C.F.R. § 3.310 
were amended, effective as of October 20, 2006, during the 
pendency of the instant appeal.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by service-connected one is judged.  Although the 
VA has indicated that the purpose of the regulation was 
merely to apply the United States Court of Appeals for 
Veteran's Claims'(Court's) ruling in Allen, it was made clear 
in the comments to the regulation that the changes were 
intended to place a burden on the Veteran to establish a pre-
aggravation baseline level of disability for the non-service-
connected disability before an award of service connection 
based on aggravation may be made.  This had not been the VA's 
practice and thus suggests that the recent change amounts to 
a substantive change in the regulation.  For this reason and 
as the Veteran's claim was pending before the regulatory 
change was made, the Board will consider his claim under the 
prior version of 38 C.F.R. § 3.310 as it is more favorable to 
the Veteran.

By a July 2002 rating action, the RO granted service 
connection for diabetes mellitus, type II and awarded a 
20 percent evaluation for this disability, effective from 
November 2001.  A subsequent May 2007 rating decision amended 
the effective date to May 2001.  The Veteran claims that his 
service-connected diabetes mellitus, type II, caused or 
aggravated his erectile dysfunction.  VA and private medical 
records confirm that the Veteran has a current diagnosis of 
erectile dysfunction.  

The crucial inquiry, therefore, is whether the Veteran's 
current erectile dysfunction is proximately due to or the 
result of his service-connected diabetes mellitus, type II.  
Resolving all doubt in the Veteran's favor, the Board 
concludes it is.  

Private treatment records from April 1998 indicate an initial 
diagnosis of diabetes mellitus at that time.  Sixteen days 
later, in May 1998, the Veteran reported impotence and was 
prescribed Viagra.  

In March 2007, the Veteran was afforded a VA examination.  
The examiner acknowledged review of the claims file and noted 
that the Veteran reported various health problems, including 
diabetes, hypoglycemia, glaucoma, peripheral neuropathy, 
erectile dysfunction, and cardiomyopathy.  The Veteran 
reported onset of erectile dysfunction from at least 2001 and 
noted that he had tried Viagra and Cialis without effect.  
The examiner diagnosed erectile dysfunction and, as to 
etiology, opined that it was more likely than not secondary 
to his diabetes mellitus.  The examiner explained that 
diabetes mellitus, type II, was one of the leading causes of 
erectile dysfunction and that the examiner could not find any 
other possible etiologies.

Based on the foregoing, the RO requested an additional VA 
medical opinion.  A May 2007 opinion noted that it was 
sixteen days between diagnosis of diabetes and initial 
treatment for erectile dysfunction.  In addition, the 
examiner noted other risk factors for erectile dysfunction, 
including smoking until 1973, a drinking problem in the 
1970s, a history of hypertension requiring medication, as 
well as medication for depression.  Based on the foregoing, 
the examiner concluded that it was less likely than not that 
the Veteran's erectile dysfunction was caused by his diabetes 
mellitus.  The examiner cited to the other risk factors, 
smoking, hypertension, hypertension medication, alcohol 
abuse, obesity, and the close proximity between the diagnosis 
of diabetes and the onset of treatment for erectile 
dysfunction.

In support of his claim, the Veteran submitted an August 2007 
letter from his private treating physician that noted current 
diagnoses of congestive heart failure, diabetes with 
peripheral neuropathy, hypothyroidism, as well as erectile 
dysfunction.  As to etiology, the physician opined that it 
was more likely than not that the Veteran "had damage from 
his diabetes, causing his erectile dysfunction which would be 
consistent with his peripheral neuropathy.  

The Board finds the May 2007 VA examiner's opinion credible 
and probative.  The VA examiner outlined the Veteran's 
medical history and all his risk factors for erectile 
dysfunction.  The examiner also discussed the close proximity 
between diagnosis of diabetes mellitus and treatment for 
erectile dysfunction.  The examiner explained why these 
factors made it less likely than not that the diabetes 
mellitus caused the erectile dysfunction.  That said, the 
examiner's opinion did not discuss whether the Veteran's 
diabetes mellitus permanently aggravated his erectile 
dysfunction.  As such, the opinion is of somewhat limited 
probative value.

In addition, the Board finds the March 2007 VA examiner's 
opinion and the August 2007 private physician's opinion 
credible and probative.  The letters both unequivocally opine 
that the Veteran's current erectile dysfunction was caused or 
aggravated by his diabetes mellitus.  The August 2007 private 
physician's opinion was based on examination of the Veteran 
and discussion of his current medical condition.  The 
physician found that the peripheral neuropathy experienced by 
the Veteran showed that the diabetes mellitus had caused 
damage to the Veteran's systems.  Thus, the physician found 
it would be consistent to attribute erectile dysfunction to 
the Veteran's diabetes mellitus.  The March 2007 examiner 
based his opinion on review of the claims file and a history 
elicited from the Veteran.  While the examiner did not 
specifically discuss all the risk factors outlined by the May 
2007 VA examiner, the examiner noted, for example, the 
Veteran's history of hypertension.  The Board observes that 
the Veteran reported erectile dysfunction from at least 2001, 
while actual treatment began in May 1998 shortly after the 
initial diagnosis of diabetes mellitus.  However, there is no 
indication that the date of onset of treatment relative to 
diagnosis of diabetes mellitus was dispositive or overly 
significant in the examiner's opinion.  

In summary, there are conflicting medical opinions of record 
that are competent and probative.  These opinions rely on a 
basis and rationale discussed therein.  In light of these 
conflicting medical opinions, the Board concludes that the 
evidence is at least in relative equipoise as to whether the 
Veteran's current erectile dysfunction was caused or 
aggravated by his service-connected diabetes mellitus, type 
II.  When the totality of the evidence supports a veteran's 
claims or is in relative equipoise, the veteran prevails on 
that issue.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Therefore, having resolved reasonable doubt in favor of the 
Veteran, the Board concludes service connection is warranted.


ORDER

Service connection for erectile dysfunction, as secondary to 
service-connected diabetes mellitus, type II, is granted.


____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


